Exhibit 10-23

 

PANHANDLE EASTERN CORPORATION

 

America’s Natural Gas Transportation Company

 

Dan R. Hennig

Vice President

Human Resources & Administration

 

May 25, 1995

 

Mr. Jim Mogg

 

Dear Jim:

 

As you have accepted a transfer to Associated Natural Gas Corporation (“ANGC”),
you know that your new position will require you to relocate to Denver,
Colorado. You also know that you will cease to participate in benefit plans
offered to employees of Panhandle Eastern Corporation (“PEC”) and will
participate in benefit plans offered to employees of ANGC. You also understand
that, as when you were employed by PEC, you will be an “at-will” employee with
ANGC; that is, your employment with ANGC is terminable by either you or ANGC at
any time for any reason or no reason at all.

 

The purpose of this memorandum is to memorialize an understanding between you,
ANGC and PEC as to what will happen should you desire to terminate your
employment with ANGC by your retirement. In such event, you will give ANGC and
PEC at least ninety (90) days’ notice of your desire to terminate your
employment by retirement. Upon receipt of such notice, you will be transferred
to a position of equal base salary at PEC or one of its non-ANGC subsidiaries,
selected by PEC management, and you shall be an employee of such entity from the
date of your transfer to the date of your retirement. It is important to PEC
that you provide this management transition period in connection with the
functional development of its non-jurisdictional operations. Upon such transfer,
you will be eligible to participate in employee benefit plans generally
available to employees of the employing company.

 

In addition, if, upon your subsequent retirement, it is determined that your
retirement benefit under PEC’s defined benefit retirement plans is less than it
would have been had you not accepted the transfer to ANGC, PEC will pay you the
difference out of its general assets.

 

P.O Box 1642 Houston, Texas 77251-1642 5400 Westheimer Court 77056-5310
713-627-5850

 



--------------------------------------------------------------------------------

J. W. Mogg

May 25, 1995

Page 2

 

This understanding is binding upon the successors and assigns of PEC. However,
it is not binding upon such successors or assigns in the event of a sale or
transfer of ANGC prior to the date of your retirement should you elect to remain
with ANGC in the event of such sale or transfer rather than retire or transfer
to another PEC subsidiary.

 

This memorandum does not create any additional obligations for either you or PEC
and ANGC other than those specifically provided herein.

 

Please acknowledge your receipt and acceptance of the terms of this memorandum
by signing and dating it in the space designated below.

 

Sincerely,

 

/s/    DAN R. HENNIG         Dan R. Hennig Vice President, Human Resources and
Administration

 

ACCEPTED AND AGREED TO THIS 25th DAY OF May, 1995.         

 

/s/    J. W. MOGG          

 



--------------------------------------------------------------------------------

 

Duke           Duke Energy Corporation Energy.           5400 Westheimer Court  
          P.O. Box 1642              Houston, TX 77251-1642

 

August 4, 2001

 

Mr. Jimmy W. Mogg

 

Dear Jim:

 

You currently are employed by Duke Energy Field Services, LLC (“FS”), an entity
in which Duke Energy Corporation (“DEC”), directly or indirectly, holds an
ownership interest of approximately 70%, but which is not considered herein to
be an affiliated company of DEC. The purpose of this letter is to memorialize an
understanding between you and DEC as to what will happen should you decide to
terminate your employment with FS in order to retire. In such event, you agree
to provide DEC at least thirty (30) day’s notice in advance of the effective
date of termination of your FS employment, which notice shall be directed in
writing to DEC’s Group President, Energy Transmission, or successor DEC
position. You further agree, that coincident with the termination of your FS
employment, to accept employment with DEC, or one of its affiliated companies,
for a period of at least sixty (60) days, with a base salary rate which is not
less than the rate in effect at FS at the time you provided DEC with notice of
your decision to terminate FS employment, and with eligibility to participate in
the Duke Energy Corporation Executive Cash Balance Plan (“ECBP”), if such plan
is then active, and in such other employee benefit plans as are generally
available to employees of the employing company, and DEC agrees to cause the
offer of such employment to be made. During the period of such employment, you
shall provide such management transition services and other assistance in
connection with the development of non jurisdictional operations, as DEC may
require.

 

Upon the subsequent termination of such employment, unless DEC determines, in
its sole discretion, that your performance during such employment has not been
satisfactory, you shall become entitled to the following special benefits.
First, if the ECBP is then active, your account therein shall receive a fully
vested, supplemental credit in an amount equal to the “make-up amount”, which
credit, together with any other vested portion of such account, shall be payable
in accordance with the terms of the ECBP. If the ECBP is not then active, then,
in lieu of a supplemental credit to your account therein, you shall receive
payment, in an amount equal to the make-up amount, subject to withholding for
taxes and other lawful purposes, out of DEC’s general assets. For purposes of
the proceeding sentence, the make-up amount shall be equal to the amount, if
any, by which A exceeds B, where:

 

“A” is the amount DEC determines to be the present value of the aggregate
benefits to which you would have been entitled under the Duke Energy Retirement
Cash Balance Plan (“RCBP”) and the ECBP upon the subsequent termination of your
employment with DEC and its affiliated companies, if your employment since June
29, 1995, had been with Texas Eastern Transmission Corporation (“TETCO”); and

 



--------------------------------------------------------------------------------

Mr. Jimmy W. Mogg   -2-   August 4, 2001

 

“B” is the amount DEC determines to be the present value of the aggregate
benefits to which you are entitled under the RCBP and the ECBP, and under any
similar program(s) provided by FS (including, but not limited to, any portion of
any FS individual account, employee or executive, savings or retirement program
that is not attributable to either employee contributions/employee deferral
credits or company matching contributions/company matching credits, or both),
upon the subsequent termination of your employment with DEC and its affiliated
companies, but adjusted to negate the effect of any prior distribution(s).

 

Second, while you remain eligible for retiree coverage under any DEC-sponsored
group health plan, you shall be entitled to periodic reimbursement from DEC for
the amount by which DEC determines that the employer subsidy for such coverage
to which you are actually entitled, is less than the employer subsidy for such
coverage to which you would have been entitled if your employment since June 29,
1995, had been with TETCO. DEC shall increase such reimbursement by the IRS
Supplemental Tax Rate and other applicable state or local rates in effect at the
time of such reimbursement.

 

This letter does not create any additional obligations, other than those
specifically provided herein, for either you or DEC, and its affiliated
companies, and the agreement contained herein may only be amended by written
instrument executed by both you and DEC.

 

Please acknowledge your agreement to the terms of this letter by signing and
dating both originals in the space designated below and return one fully
executed original to the undersigned. The other fully executed original is for
your records.

 

DUKE ENERGY CORPORATION By:   /s/    Fred J. Fowler              

Its:

  Group President, Energy Transmission

 

Acknowledgment of AGREEMENT hereto, this

                     day of             , 2001.

 

/s/    Jimmy W. Mogg          

 

4



--------------------------------------------------------------------------------

Duke       PAUL M. ANDERSON Energy       Chairman and Chief         Executive
Officer         Duke Energy Corporation         526 South Church Street        
EC3X8         Charlotte, NC 28202-1802         704 382 3525         704 382 5600
fax

 

March 29, 2004

 

Mr. Jimmy W. Mogg

 

Dear Jim:

 

I am writing to you regarding the Letter Agreement, dated August 4, 2001,
between you and Duke Energy Corporation (the “Letter Agreement”). Briefly, under
the Letter Agreement, if you satisfy certain advance notice requirements in
connection with your decision to terminate your employment with Duke Energy
Field Services, LLC (“FS”) in order to retire, and you accept subsequent
employment with Duke Energy Corporation (“DEC”), including its affiliates, that
continues for at least a specified minimum period, then, upon termination of
that subsequent employment, unless DEC determines, in its sole discretion, that
your performance during such subsequent employment has not been satisfactory,
you become entitled to certain special, retirement-type benefits.

 

On January 1, 2004, your FS employment terminated and you became employed by
DEC, including its affiliates, which employment continues through this day. You
previously provided notice of a March 1, 2004, retirement date, but your
continuing employment beyond that date, effectively, superceded that notice.

 

In order to continue implementation of the Letter Agreement in light of these
developments, at such time as you should decide to terminate your employment
with DEC, including its affiliates, in order to retire, you should provide DEC
at least thirty (30) days’ notice in advance of the effective date of
termination of such employment, which notice is to be directed in writing to
Duke Energy Corporation’s Chairman and Chief Executive Officer.

 

Very truly yours, /s/    PAUL M. ANDERSON         Paul M. Anderson

 

cc: Fred J. Fowler

  Christopher C. Rolfe

 